UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Fiscal Year Ended December 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF BISCAYNE ACQUISITION GROUP, INC. (Name of Small Business Issuer in its charter) Florida 20-8090928 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 5775 Blue Lagoon Drive, Suite 100, Miami, Florida 33126 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (786) 888-4567 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Common Stock, Par Value $.001 Per Share (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. []| Check whether the issuer: (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X]| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [ ] The issuer's revenues for the fiscal year ended December 31, 2007 were The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of March 19, 2008 was $6,500. The number of shares outstanding of the issuer's common stock as of latest practicable date was 4,260,000 shares. Transitional Small Business Disclosure Format (Check one): Yes |_| No |X| -1- TABLE OF CONTENTS Page PART I Item 1. Description of Business 3 Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Securities Holders 9 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 10 Item 6. Management's Discussion and Analysis or Plan of Operation 12 Item 7. Financial Statements 20 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 8a. Controls and Procedures Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 32 Item 10. Executive Compensation 34 Item 11. SecurityOwnership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item12. Certain Relationships and Related Transactions, and Director Independence 36 Item 13. Exhibits 37 Item 14. Principal Accountant Fees and Schedules 37 -2- Table of Contents ITEM 1. DESCRIPTION OF BUSINESS Business Development Biscayne Acquisition Group, Inc. (the "Company", "our", "us" or "we") was incorporated under the laws of the State of Florida on December 22, 2006. We have been in the developmental stage since inception and have conducted virtually no business operations, other than organizational and administrative activities. We have no full-time employees and own no real estate or personal property.
